Exhibit 99.1 Name and Address of Reporting Person: Credit Suisse AG 11 Madison Avenue New York, New York 10010 Issuer Name and Ticker or Trading Symbol: Walker & Dunlop, Inc. (WD) Date of Earliest Transaction Required to be Reported (Month/Day/Year): 6/8/2011 (1)In accordance with Securities and Exchange Commission Release No. 34-39538 (January 12, 1998), this Form is being filed by Credit Suisse AG (the “Bank”), a Swiss bank, on behalf of its subsidiaries to the extent that they constitute the Investment Banking division (the “Investment Banking division”), the Alternative Investments business (the “AI Business”) within the Asset Management division (the “Asset Management division”) and the U.S. private client services business (the “U.S. PCS Business”) within the Private Banking division (the “Private Banking division”) (the “Reporting Person”). The address of the Bank’s principal business and office is Uetlibergstrasse 231, P.O. Box 900, CH 8070 Zurich, Switzerland. The address of the Reporting Person’s principal business and office in the United States is Eleven Madison Avenue, New York, New York 10010. The Bank owns directly a majority of the voting stock, and all of the non-voting stock, of Credit Suisse Holdings (USA), Inc. (“CS Hldgs USA Inc”), a Delaware corporation. The address of CS Hldgs USA Inc’s principal business and office is Eleven Madison Avenue, New York, New York 10010. The ultimate parent company of the Bank and CS Hldgs USA Inc, and the direct owner of the remainder of the voting stock of CS Hldgs USA Inc, is Credit Suisse Group AG(“CSG”), a corporation formed under the laws of Switzerland. CS Hldgs USA Inc owns all of the voting stock of Credit Suisse (USA), Inc. (“CS USA Inc”), a Delaware corporation and holding company.The address of the principal business and office of CS USA Inc is Eleven Madison Avenue, New York, NY 10010. Column Guaranteed LLC (“Column”) is an indirect subsidiary of CS USA Inc.The address of the principal business and office of Column is Eleven Madison Avenue, New York, New York, 10010. CSG is a global financial services company, active in all major financial centers and providing a comprehensive range of banking products. The Bank is comprised of the Investment Banking division, the Asset Management division and the Private Banking division. The Investment Banking division provides financial advisory and capital raising services and sales and trading to institutional, corporate and government clients worldwide. The Asset Management division provides asset management and investment advisory services to institutional, mutual fund and private investors worldwide and offers products across a broad range of investment classes, including alternative investments. The Private Banking division offers global private banking and corporate and retail banking services in Switzerland. CSG's business address is Paradeplatz 8, P.O. Box 1, CH 8070 Zurich, Switzerland. CSG, for purposes of the federal securities laws, may be deemed ultimately to control the Bank and the Reporting Person. CSG, its executive officers and directors, and its direct and indirect subsidiaries (including those subsidiaries that constitute the Asset Management division (other than the AI Business) (the “Traditional AM Business”) and the Private Banking division (other than the U.S. PCS Business) (the “Non-U.S. PB Business”)) may beneficially own securities to which this Form relates (the “Shares”) and such Shares are not reported in this Form. CSG disclaims beneficial ownership of Shares beneficially owned by its direct and indirect subsidiaries, including the Reporting Person. Each of the Traditional AM Business and the Non-U.S. PB Business disclaims beneficial ownership of Shares beneficially owned by the Reporting Person. The Reporting Person disclaims beneficial ownership of Shares beneficially owned by CSG, the Traditional AM Business and the Non-U.S. PB Business. (2) Represents shares directly held by Column and indirectly beneficially owned by Reporting Person. (3) Represent shares directly held by Edmund F. Taylor and indirectly beneficially owned by the Reporting Person. Joint Filer Information Name and Address of Joint Filer: Credit Suisse AG (see Note (1) above) 11 Madison Avenue New York, New York 10010 Relationship of Joint Filer to Issuer: 10% Owner Issuer Name and Ticker or Trading Symbol: Walker & Dunlop, Inc. (WD) Date of Earliest Transaction Required to be Reported (Month/Day/Year): 6/8/2011 Designated Filer: Edmund Frederick Taylor
